 Case 1:17-cr-00449-NGG Document 49 Filed 05/06/19 Page 1 of 2 PageID #: 201

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York

JMH                                              271 Cadman Plaza East
F.#2011R00298                                    Brooklyn, New York 11201



                                                 May 6, 2019


By ECF and By FedEx

James M. Branden, Esq.
The Law Office of James M. Branden
551 Fifth Avenue
New York, New York 10176

Bobbi C. Sternheim, Esq.
Offices of Bobbi C. Sternheim
33 West 19th Street, 4th Floor
New York, New York 10011

                Re:   United States v. Mirsad Kandic
                      Criminal Docket No. 17-449 (NGG)

Dear Counsel:

              Enclosed please find discovery provided by the government in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
discovery provided on November 14, 2017, November 22, 2017, November 29, 2017, March
20, 2018, April 19, 2018, June 21, 2018, July 5, 2018; November 6, 2018; November 20,
2018; and March 18, 2019. The enclosed items constitute SENSITIVE DISCOVERY
MATERIAL and are governed by the Stipulation and Order previously entered by the Court
(ECF No. 15), as amended (ECF No. 45). The government renews its request for reciprocal
discovery from the defendant.

              The disc enclosed is encrypted and the password will follow by separate cover.
The disc bears Bates Number MK-005912.
 Case 1:17-cr-00449-NGG Document 49 Filed 05/06/19 Page 2 of 2 PageID #: 202



              The disc contains audio and video recordings involving the defendant from in
or about 2011.

              Please contact us if you have any questions or requests.

                                                  Very truly yours,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:           /s/
                                                  Saritha Komatireddy
                                                  J. Matthew Haggans
                                                  David K. Kessler
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000


Enclosure
cc:   Clerk of the Court (NGG) (by ECF) (without enclosures)




                                              2
